UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8015


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ONEIL MARKEITH WATSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:08-cr-00045-RBS-FBS-1; 2:09-cv-00195-RBS-FBS)


Submitted:   May 26, 2010                  Decided:    June 8, 2010


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Oneil Markeith Watson, Appellant Pro Se.   D. Monique Broadnax,
Special   Assistant  United  States  Attorney,   James  Ashford
Metcalfe, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Oneil    Markeith       Watson         seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.            The   order       is     not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El      v.    Cockrell,          537   U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.                We have independently reviewed the record

and conclude that Watson has not made the requisite showing.

Accordingly,       we       deny    Watson’s      motion       for    transcripts        at   the

Government’s expense, deny a certificate of appealability, and

dismiss the appeal.                We dispense with oral argument because the

facts    and    legal       contentions         are    adequately         presented      in   the



                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3